Name: COMMISSION REGULATION (EEC) No 2906/93 of 20 October 1993 re-establishing the levying of customs duties on products of category 74 (order No 40.0740), originating in China and India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 23 . 10. 93 Official Journal of the European Communities No L 264/11 COMMISSION REGULATION (EEC) No 2906193 of 20 October 1993 re-establishing the levying of customs duties on products of category 74 (order No 40.0740), originating in China and India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 74 (order No 40.0740), originating in China and India, the relevant ceiling respectively amounts to 14 000 and 67 000 pieces ; Whereas on 12 February 1993 imports of the products in question into the Community, originating in China and India, countries covered by preferential tariff arrange ­ ments, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China and India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1 993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 26 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China and India : Order No Category (unit) CN code Description 40.0740 74 6104 11 00 Women's or girls' knitted or crocheted suits and (1 000 pieces) 6104 12 00 ensembles, of wool, of cotton or man-made fibres, 6104 1300 excluding ski suits ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 .